Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a first office action in response to an application for patent filed on 10 January 2020. Claims 1-18 are presented for examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.


Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitations “means for providing, means for managing, means for updating, means for verifying, means for analyzing” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 8-14, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Ohnemus et al hereinafter Ohnemus 20080059457 A1 and Cristache PUB Number 20210034679 A.
As per claim 1, Ohnemus teaches a system for coordinating a plurality of data sources, the system comprising: an index structure (see par 0108, an index comprised of a selection of companies that satisfy prescribed rating or other criteria) including: a first hierarchical data structure (see par 0011 and 0012) comprising a first hierarchical score based on a plurality of first-level elements, each of the plurality of first-level elements having a respective weighting (see abstract, par 0011 and 0012),
 and a second hierarchical data structure comprising a plurality of second hierarchical scores based on a plurality of second-level elements, each of the plurality of second-level elements having a respective weighting, wherein the first hierarchical score is based on the plurality of second hierarchical scores 
 a computing platform including computing hardware of at least one processor and memory operably coupled to the at least one processor (see fig 2-3, processor and memory with computing platform).
However, Ohnemus does not teach instructions that, when executed on the computing platform, cause the computing platform to implement: a regional monitor engine configured to manage local access to a plurality of external data sources to coordinate writes to the index structure. Chistache discusses a computing platform to implement a regional monitor engine configured to manage local access to a plurality of external data sources to coordinate writes to the index structure (see Cristache par 1127; the system monitors locations and identify objects passing thru … external semantics).
It would be obvious to one ordinary skill in the art before the effective filing date of the invention to combine Cristache features to Ohnemus system to improve and facilitate better access to information and data transfer.
As per claim 2,  Ohnemus teaches the system of claim 1, wherein the index factor maps a weighting to the first hierarchical score by at least one of the plurality of second hierarchical scores (Ognemus par 0011-0012), (Cristache, par 0314). As per claim 3, Cristache teaches the system of claim 1, wherein the index structure further includes a third hierarchical data structure comprising a plurality of third hierarchical scores based on a plurality of third-level elements, and wherein at least one of the plurality of second hierarchical scores and the first hierarchical score are based on the plurality of third hierarchical scores through the index factor (0749, 0873, 0426; multiple level of hierarchies will generate multiple different scores or rating). As per claim 4, Critache teaches the system of claim 1, wherein the instructions that, when executed on the computing platform, cause the computing platform to further implement: a knowledge engine including: an input generator engine configured to automatically update the plurality of second-level elements, an auditor engine configured to automatically verify the update to the plurality of second-level elements, and an analyst engine configured to automatically evaluate the verified plurality of second-level elements, apply the index factor, and calculate the plurality of second hierarchical scores and the first hierarchical score (see par 0109, 1109, 1127). As per claim 5,  Ohnemus teaches the system of claim 4, wherein the input generator engine is configured to automatically update the plurality of second-level elements according to a time-based trigger or an event-based trigger(see par 0037). As per claim 6, Critache teaches the system of claim 4, wherein the analyst engine is further configured to: apply a first regional profile to a first instance of the index structure for a first region; apply a second regional profile to a second instance of the index structure for a second region; and generate a comparison between the first region and the second region (see par 1109 and 1127). As per claim 8, Ohnemus teaches the system of claim 4, wherein the knowledge engine further includes: a report generator engine configured to create a pre-defined report based on the first hierarchical score and the plurality of second hierarchical scores; and an inquirer engine configured to provide a user interface to access the pre-defined report (see fig 7, element 749). As per claim 9. Ohnemus teaches the system of claim 8, wherein the inquirer engine is further 
As per claim 10, Ohnemus teaches a method for coordinating a plurality of data sources, comprising: providing an index structure (see par 0108, an index comprised of a selection of companies that satisfy prescribed rating or other criteria) including: a first hierarchical data structure (see par 0011 and 0012) comprising a first hierarchical score based on a plurality of first-level elements, each of the plurality of first-level elements having a respective weighting (see abstract, par 0011 and 0012), and a second hierarchical data structure comprising a plurality of second hierarchical scores based on a plurality of second-level elements, each of the plurality of second-level elements having a respective weighting, wherein the first hierarchical score is based on the plurality of second hierarchical scores through an index factor (see abstract; par 0011 and 0012; economic factor and hierarchical score or rating with first and second level of data).
However, Ohnemus does not discuss managing local access to a plurality of external data sources to coordinate writes to the index structure; updating the plurality of second-level elements from the plurality of external data sources; verifying the update to the plurality of second-level elements; evaluating the verified plurality of second-level elements; applying the index factor; and calculating the plurality of second hierarchical scores and the first hierarchical score. 
Critache discusses these features (see par 0109, 1109 and 1127). It would be obvious to one ordinary skill in the art before the effective filing date of the invention to combine Cristache features to Ohnemus system to improve and facilitate better access to information and data transfer.
As per claim 11, Cristache teaches the method of claim 10, further comprising: identifying, profiling, and 
As per claims 12-14 and 16-17, they are discussed above. 
As per claim 18, it is a system of the method claim 10. Therefore it is rejected under the same rationale.

Claims 7 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZ B JEAN whose telephone number is (571)272-3937.  The examiner can normally be reached on 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton Burgess can be reached on 5712723949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/FRANTZ B JEAN/Primary Examiner, Art Unit 2454